___*__“___F;LED ____ij
IN THE UNITED STATES DISTRICT COURT n *.LWED ECENEJ
FOR THE DISTRICT OF MARYLAND ""'
°% NUV 2 9 2018
R. ALEXANDER ACOSTA,

.~\': suLT!MORE

Secretary of Labor, ’* MMS“UF§TY:*$M§°§,“T
Plaintiff, `“` d
V. °" Civil Action No.: RDB-15-3315
CHIMES DISTRICT OF "°
COI_.UMBIA, INC., et al.,
a
Defendants.
a a =i =c- =e a a ii .+ a =:~ a =:~ a

MEMORANDUM OPINION

 

The United States Secretary of Labor (“the Secretary”)1 brought a ten-count
Arnended Complaint against Chimes D.C., Inc. Health 85 Welfare Plan (the “Plan”)
and its alleged fiduciaries and service providers, including Defendants Chirnes District
of Colurnbia, Inc.; Chimes International, Ltd.; FCE Benefit Administrators, Inc.; Gary
Beckrnan; Stephen Porter; Martin Lampner; Albert Bussone; Benefits Consulting
Group; ]effrey Rarnsey; and Marilj,rn Ward, alleging violations of the Employee
Retirernent Incorne Security Act of 1974 (“ERISA”), as amended, 29 U.S.C. §§ 1001, et

seq. (First Arn. Compl., p. 1-2, ECF No. 102.) The Secretary alleges that the

 

l

The Complaint was initially brought by former Secretary of Labor, Thom_as E. Perez, who
was then replaced with former Acting Secretary Edward C. Hugler.' The docket has now been
updated to name the current Secretary of Labor, R. Alexander Acosta as Pla.intiff. The substitution

was approved on ]une 6, 2018 (ECF No. 361).

 

Defendants charged the Plan excessive fees for services and engaged in prohibited
transactions by receiving commissions, kickbacks, and inappropriate reimbursements
Currently pending before this Court are eight motions, including the instant
Motion for Summary ]udgment on Behalf of Non-Fiduciary Defendants/Counter-
Claimants, Benefits Consulting Group and ]effrey Ramsey (“BCG Defendants”) (ECF
No. 3)65).2 By the instant motion, the BCG Defendants seek summary judgment of the
claims set forth against them in Counts l and IH of the First Amended Cornplaint
(ECF No. 102), as well as judgment in their favor on their Counterclaim (ECF No.
1585 against the Secretary. This Court has reviewed the parties’ submissions and heard
arguments of counsel at a motions hearing held November 13, 2018. For the reasons
stated herein, the Motion for Sumrnary Judgment on Behalf of Non-Fiduciary
Defendants/Counter-Claimants, Benefits Consulting Group and ]effrey Ramsey (ECF
No. 365) shall be GRANTED. Accordingly, summary judgment shall be entered in

favor of the BCG Defendants on Counts l and III of the First Arnended Complaint.

.,

 

2 The following seven Motions remain pending before this Court: Secretary’s Motion for Partial

Summary Judgment Aga_inst Defendants FCE Benefit Administrators, Inc., Stephen Porter and Gary
Beckman (ECF No. 339); Secretary of Labor’s Motion for Partial Summary _Iudgment Against
Defendants Chimes District of Columbia, Inc., Chimes International, Ltd., Martin Lampner, and
Albert ansone (ECF No. 341); Secretary of Labor’s Motion for Partial Summary judgment Against
Defendant Marilyn Ward (ECF No. 342); FCE Benefit Administrators, Inc., Gary Beckman, and
Stephen Porter’s Cross-Motion for Partial Surnmary ]udgment Against Plaintiff, R, Alexander Acosta,
Secretary of Labor (ECF No. 362); Defendant Marilyn Ward’s Motion for Partial Surnmary ]udgment
(ECF No. 369); Cross-Motion for Summary Judgment of Defendants Martin Lampner and Albert
Busst)ne (ECF No. 371), and Chirnes Defendants’ Cross-Motion for Summary ]udgment (ECF No.
375) This Court’s rulings on these motions shall be forthcoming in due course. The Moving
Defenda_nts’ ]oint Cross- Motion for Partial Summary ]udgment {ECF No. 372) was GRANTED on
November 21, 2018 (ECF No. 452).

 

Furthermore, judgment shall be entered in their favor on their Counterclaim, together
with an award of $100 as a civil penalty and reasonable attorneys’ fees and costs to be
determined in due course.
BACKGROUND
I. The Defendants

Chimes D.C., Inc. (“Chimes DC”) is a Washington, D.C. corporation
established under Section 501(<;)(3) of the Internal Revenue Code and “is a federal
government contractor who employs disabled workers for janitorial and custodial
service.” (ECF No. 102 at 1[ 10.) Chimes DC established its Health 85 Welfare Plan
“to provide a package of medical, prescription, life insurance, accidental death and
dismemberment, disability, and unemployment benefits” to its employees (Id. at ll 2.)
“The Plan is a partially self-insured health and welfare plan and is mostly funded by
contributions required to be paid under Chimes DC’s federal government contracts
and federal prevailing wage laws.” (Id. at 1[ 21.) The Plan is an employee benefit plan
as defined by ERISA, and Chimes DC, _as Plan Administrator, is a named fiduciary.
(Id. at 1[1] 10, 21.)

Defendant Chimes International Limited (“Chimes International”) is the parent
company of Chimes DC and The Chimes Foundation, Inc. (the “Chimes

Foundation”), “a fundraising arm of Chimes International and its subsidiaries.” (Id. at

 

ll 11.) Chimes International is alleged to be a Plan fiduciary, as defined by ERISA. (Id.
citing 29 U.S.C. §1002(21)(A).)

Defendant Albert Bussone (“Bussone”) was Vice President of Chimes DC and _
Chief Operating Officer and Executive Vice President of Chimes International from at
least 2008 until his retirement in f)ecember 2014. (Id. at 1[ 12.) He was also Chief
Development Officer and Vice President of Chimes DC and Chimes International
from February 2012 until December 2014. (Id.)

Defendant Martin Lampner (“Lampner”) was Executive 'Vice President of
Chimes DC and Chimes International from at least 2008 until ]uly 2010, and from
]uly 2010 to the present, he has been President of Chimes DC and Chimes
International. (Id. at 1[ 13.) Lampner was also the Chief Financial Officer of Chimes
DC and Chimes International from at least 2008 until january 2011, and from ]anuary
2011 to the present, he has been Chief Executive Officer of Chimes DC and Chimes
International. (Id.) Defendants Chimes DC, Chimes International, Bussone, and
Lampner are collectively referred to herein as the “Chimes Defendants.”

Defendant FCE Benefit Administrators, Inc. (“FCE”) was the Plan’s third party
administrator during the relevant time period. (Id. at 1[ 14.) Defendant Gary Beckman
(“Beckman”) and Defendant Stephen Porter (“Porter”) were each 50% owners and
officers of FCE. (Id. at M 15-16.) Collectively, FCE, Beckman, and Porter are referred

to as the “FCE Defendants.”

Defendant Benefits Consulting Group, (“BCG”) is a sole proprietorship, owned
by Defendant ]effrey Ramsey (“Ramsey”), engaged to provide plan representation
services to the Plan. (Id. at 1[ 18.) Collectively, BCG and Ramsey are referred to as the
“BCG Defendants.”

Defendant Marilyn Ward (“Ward”) was an appointed Plan trustee and named
fiduciary of the Plan. (Id. at ll20.)

II. Factual Background Relevant to BCG Defendants

Since the inception of the Plan in 1995, BCG was retained to provide plan
representation services and acted as a liaison between participants, the Plan, and
Chimes DC. (ECF No. 389 at 7.) The relationship was governed by the 2004
Amended and Restated Adoption Agreement for the Plan and its exhibits and fee
schedule, which was negotiated with Chimes DC by Chimes Defendants Bussone and
Lampner. (ECF No. 367 at 5.) Chimes DC retained the authority to appoint, retain,
and/ or remove BCG upon 60 days’ notice. (Id. at 5.)

As liaison, BCG conducted site visits, educated Chimes DC on relevant topics,
assisted with the annual open enrollment process, and facilitated communications
between Chimes DC and participants to resolve issues. (ECF No. 389 at 7.) BCG also
performed market comparisons of FCE’s fees. (Id.) BCG received 7.5% of the Plan

contributions as a commission, which totaled annual payments of approximately

$445,000 to $650,000. (Id.) In 2005, BCG agreed to reduce its fees by 200/o from its

 

earnings in 2005 and “hold its fees through the year end 2007 .” (ECP No. 345-14.) In
2009, BCG also agreed to hold its fees for a five-year period, (ECF No. 343-8 at 2.)

Between 2007 and 2014, BCG contributed $292,500 to the Chimes Foundation.
(ECF No. 389 at 8.) In 2009, BCG joined with FCE in pledging a total of $330,000 to
the Chimes Foundation over a five-year period beginning in December 2010. (Id.)

During the relevant time period, Ramsey also had an ownership interest in
BCGHR, LLC, which developed affirmative action plans for government contractors
needing such plans for their government contracts. (Id. at 9.) ‘Typically such plans
cost between $2,500 to $3,500 per plan, but BCGHR provided discounts to Chimes
DC for the plans it provided to Chimes DC, paying as little as $6,500 for 14 or 15
plans. (Id.)

Prior to the filing of this action, on April 19, 2013, in connection with an
investigation into the Plan, an investigator with the Employee Benefits Security
Administration (“EBSA”), a section of the Department of Labor, interviewed Ramsey,
who stated that he owned BCG as a sole proprietorship (ECF No. 389 at 29.) As part
of the continuing investigation, the EBSA investigator issued an administrative
subpoena to First Security Bank, N.A. (and its successor, Ciera Bank) (collectively
“First Bank”) seeking documents relating to the Plan and BCG.3 (Ia'.) A copy of the

subpoena was not sent to Ramsey, who, on December 11, 2014, filed a complaint

 

3 The BCG Defendants are Texas residents and First Bank is located in Texas.

 

regarding the disclosure of documents (Id.) The Department of Labor then destroyed
the documents, provided notice to Ramsey, and sent a new subpoena to hirst Bank on
]anuary 29, 2015. (Id.)

After Ramsey moved to quash the subpoena,4 the motion was denied by the
United States District Court for the Northern District of 'I`exas,5 finding that the
second subpoena complied with the notice requirements of the Right to Financial
Privacy Act of 1978 (“RFPA”), 12 U.S.C. § 3401, et seq. (Id. at 29-30.) First Bank then
provided substantially the same documents as it had originally produced (Id.) Because
of the lack of notice to Ramsey related to the first subpoena, the BCG Defendants filed
a Counterclaim against the Department of Labor in the instant case alleging three
counts against the Department of Laborfor violations of the RFPA. `(ECF No. 158)

III. Procedural History

The Secretary filed a Complaint (ECF No. 1) against all Defendants but \X'/'ard
on October 20, 2015. The Complaint was amended on ]une 7, 2016, adding \Y/ard as a
Defendant. (ECF No. 102.) The First Amended Complaint (ECF No. 102) alleged

tell COUHT,S£

 

4 Ramsey moved to quash the Second Subpoena in the United States District Court for the

Northem District of Texas. See U.S. Dep ’t ofLabor v. Ramsey, No. 3:15-rnc-14-P (N.D. Tex.
filed Feb. ]2, 2015).

5 See U.S. Dep ’t of Labor v. Ramsey, No. 3:]5-mc-14-P, slip op. at 5 (N.D. Tex. Mar. 28,
2016).

¢ Count I - Excessive Plan Expenses (alleged against the Chimes
Defendants, the FCE Defendants, and the BCG Defendants)6

¢ Count II - Chimes Defendants’ Receipt of Benefits in Connection with
Plan’s Retention of FCE (alleged against the Chimes Defendants and the
FCE Defendants)

0 Count III - Chimes Defendants’ Receipt of Payments and Discounts
from BCG and Ramsey in Connection with Plan’s Retention of BCG
(alleged against the Chimes Defendants and the BCG Defendants)

¢ Count IV - FCE’s Receipt of Payments from Service Providers (alleged
against the FCE Defendants and the Chimes Defendants)

0 ' Count V - Failure to Prudently and Loyally Administer the Plan (alleged
against the FCE Defendants and Chimes DC as Plan Administrator)

0 Count VI - Plan’s Reimbursements to Chimes DC for Work of Its Full-
Time Employee (alleged against Chimes DC, Bussone, and FCE)

0 Count VII - Ward’s Liability for FCE’s Payments to the Chimes
Foundation and FCE’s Employing Lampner’s Child (alleged against
Defendant Ward) `

¢ Count VIII - Ward’s Conflicted Arrangements with FCE (alleged against
Defendant Ward)

0 Count IX - Ward’s Liability for Payment of Fees that Differ from
Approved Fee Schedules and for FCE’s Administrative Failures (alleged
against Defendant \Ward)

¢ Count X - Ward’s Liability for Plan"s Reimbursements to Chimes DC
for Work of Its Full-Time Employee (alleged against Defendant Ward)

T he BCG Defendants filed a Counterclaim (ECF No. 158) against the Secretary

with three Counts:

 

6 The First Arnended Cornplaint stated that Count I was alleged against ALL Defendants, but
the Secretary clarified that Ward was mistakenly included under Count l (ECF No. 127 at 12).

l Count l - Failure to Provide Notice of Subpoena of Financial Records
or Information in Violation of 12 USC § 3405

¢ Count II - Disclosure of Financial Records or Information in Violation
of 12 USC § 3402

0 Count III - Failure to Provide Certification of Compliance in Violation
of 12 Usc § 3403

The Secretary moved for dismissal (ECF No. 172), which was partly
GRANTED (ECF No. 184). Count III of the Counterclaim was DISMISSED. (Id.)
Counts I and II of the Counterclaim for actual and punitive damages were
DISMISSED, and civil penalties were limited to $100. (Id.) A ruling on attorneys’ fees
was deferred to the end of this case. (Id.)

All Defendants moved for dismissal and were DENIED in the following
Opinions: 1

¢ FCE Defendants - September 19, 2016 (ECF No. 135).
0 Chimes Defendants - October 5, 2016 (ECF No. 141).
0 BCG Defendants - October 12, 2016 (ECF No. 145).

¢ Ward - October 20, 2016 (ECF No. 151).

Nine motions were filed by Defendants for summary judgment, including
partial summary judgment and cross-motions, eight of which remain pending before
this Couit. The Moving Defendants’ ]oint Cross-Motion for Partial Summary

]udgment (ECF No. 372) was GRANTED on November 21, 2018 (ECF No. 452),

precluding the Secretary from pursuing claims against the Defendants that relate to a

time period more than three years prior to each of the Defendants’ respective tolling
agreements A bench trial is scheduled to commence on ]anuary 7, 2019.

The BCG Defendants are named in only Counts I and III of the First Amended
Complaint (ECF No. 102). The instant motion was filed by the BCG Defendants
seeking summary judgment in their favor on the Secretary’s claims against them and
seeking judgment in their favor on the Counterclaim against the Secretary (ECF No.
iss).

SUMMARY ]UDGMENT STANDARD

Rule 56 of the hederal Rules of Civil Procedure provides that a court “shall
grant summary judgment if the movant shows that there is no genuine dispute as to
any material fact and the movant is entitled to judgment as a matter of law.” Fed. R.
Civ. P. 56(c). A material fact is one that “might affect the outcome of the suit under
the governing law.” Libertarian Party of Va. t). ]udd, 718 F.3d 308, 313 (4th Cir. 2013)
(quoting Anderson 'v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986)). A genuine issue
' over a material fact exists “if the evidence is such that a reasonable jury could return a
verdict for the nonmoving party.” Anderson, 477 U.S. at 248. When considering a
v motion for summary judgment, a judge’s function is limited to determining whether
sufficient evidence exists on a claimed factual dispute to warrant submission of the
matter for resolution at trial. Id. at 249. Trial courts in the Fourth Circuit have an

“affirmative obligation . . . to prevent factually unsupported claims and defenses\from

10

 

proceeding to trial.” Bouc/aat t). Balt. Rat)ens Football Clz¢b, Inc., 346 F.3d 514, 526 (4th
Cir. 2003) (quoting Drewitt t). Pmtt, 999 F.2d 774, 778-79 (4th Cir. 1993)).

In undertaking this inquiry, this Court must consider the facts and all reasonable
` inferences in the light most favorable to the nonmoving party. Libermrian Party of Va., 718
F.3d at 312; see also Scott n Harris, 550 U.S.r372, 378 (2007). This Court “must not weigh
evidence or make credibility determinations’.” Foster 'v. Uni'versz`ty ofMd.-Easrem Shore, 787
F.3d 243, 248 (4th Cir. 2015) (citing Mercantile Pem'nsula Ban/e t). French, 499 F.3d 345, 352
(4th Cir. 2007)); see also jacobs t). N.C. Admin. Ojj‘ice oft/96 Courts, 780 F.3d 562, 569 f4th Cir.
2015) (explaining that the trial court may not make credibility determinations at the summary
judgment stage). Indeed, it is the function of the fact-finder to resolve factual disputes,
including issues of witness credibility. See Tolan 'v. Cotton, 572 U.S. 650, 656-59 (2014).

To survive summary judgment, a party responding to a motion for summary
judgment must “do more than simply show that there is some metaphysical doubt as
to the material facts.” Matsus/aita Elec. Indus. Co. t). Zenith Radio Corp., 475 U.S. 574,
586-87 (1986). It must submit evidence that is “significantly probative” to survive
summary judgment, Anderson, 477 U.S. at 249-50.

DISCUSSION
I. Excessive Fees and Kickbacks

The only Counts pleaded against BCG and Ramsey are Counts l and Ill. (ECF

No. 102.) Under Count I, the Secretary alleges that they “knowingly participated in

the Plan’s payment of excessive fees to BCG and Ramsey.” (ECF No. 102 at jj 80.)

11

 

Under Count III, the Secretary alleges that they “knowingly participated in the Plan’s
payment of fees to BCG in connection with BCG’s payments to the Chimes
Foundation and discounts to Chimes DC.” (Id. at jj 92.) The essence of the claims
against BCG and Ramsey are that they, as parties in interest, knowingly participated in
prohibited transactions, namely excessive fees and kickbacks.
The claims against BCG and Ramsey are based on a provision of ERISA that
prohibits certain transactions involving non-fiduciaries, which states in pertinent part:
A fiduciary with respect to a plan shall not cause the
plan to engage in a transaction, if he knows or should know
that such transaction constitutes a direct or indirect . . .
furnishing of goods, services, or facilities between the plan

and a party in interest; transfer to, or use by or for the
benefit of a party in interest, of any assets of the plan . . . .

29 U.s.C. § iios(a)(i)(C),(D).

The United States Supreme Court held in Harrz`s Trust § Sat)z'ngs Bank t).
Salomon Smit/:) Barney, Inc., that the party in interest on the receiving end of such a
transaction may be liable under ERISA if it “had actual or constructive knowledge of
the circumstances that rendered the transaction unlawful.” 530 U.S. 238, 251 (2000)
(referring to ERISA’s remedial provision 29 U.S.C. § 1132(a)(3)). Therefore, the
Secretary must prove that a prohibited transaction occurred, and that the BClG
`Defendants knew that the transaction was unlawful See id. at 248-49.

The Secretary contends that there are two prohibited transactions: (1) Chimes ,'

DC, as a fiduciary, accepted donations and reduced fees in return for continuing to

12

 

retain BCG as the Plan representative; and (2) Chimes DC, as a fiduciary, paid BCG
excessive fees. The Secretary does not suggest ` that Chimes DC’s acceptance of
donations to the Chimes Foundation is, in itself, unlawful. lt can only become a
prohibited transaction if the donations represented a kickback in return for Chimes
DC’s payment of excessive fees to BCG as a service provider, which would harm the
Plan.7 Therefore, both alleged prohibited transactions are based on the payment of
excessive fees by _Chimes DC to BCG. Importantly, the Secretary must establish that
the BCG Defendants knew that the fees were excessive when they accepted them from
Chimes DC. See- id. at 251 (requiring “actual or constructive knowledge of the
circumstances that rendered the transaction unlawful.”).

The BCG Defendants argue that the Secretary has failed to put forth evidence
that the BCG fees were excessive. The agreement and fee schedule were the result of
an arms-length negotiation in 2004 with Chimes DC, which agreed to pay 7.5% of
Plan contributions for Plan representation services. `(ECF No. 339-17 at 24.) Further,
Chimes DC could terminate the Plan’s contract with BCG upon 60 days’ notice (ECF
No. 102 at jj 26.) As might be expected, the parties’ respective experts’ findings and

conclusions differ regarding the reasonableness of the amounts paid. The Secretary

 

7 Note that ERISA’s prohibited transaction section provides that a fiduciary who enters into a
contract with a party in interest for “services necessary for the establishment or operation of the plan”
is exempt from the prohibited transaction rule “if no more than reasonable compensation is paid

therefor.” 29 U.S.C. § 1108(1))(2).

13

 

argues that this represents a material question of fact that precludes summary
judgment, (ECF No. 389 at 20-25.)

The Secretary’s expert was tasked with providing “estimates of the differences
between reasonable administrative fees and those charged to the Plan, to quantify the
losses that resulted to the Plan.” (ECF No. 367-3 at 2.) The expert evaluated the actual
amounts paid to BCG from 2011 to 2015 (as opposed to whether a rate of 7.5% was a
reasonable commission rate) and concluded that the amounts paid were excessive in
comparison to the amount of actual time spent by BCG in providing contractual
services. (ECF No. 345-24.) The BCG Defendants argue that the Secretary’s expert -
fails to identify what a reasonable fee would be, the hourly analysis is inappropriate in
this context, and their own expert demonstrates that the 7.5% fee is a reasonable
commission (ECF No. 367 at 28.) The BCG Defendants add that BCG twice agreed
to reduce its fees at Chimes DC’s request. (ECF No. 367 at 6.)

The important point here is that the Secretary has failed to put forth evidence
to demonstrate that the BCG Defendants had actual or constructive knowledge that
the bargained-for fees that they were receiving from the Plan were excessive at that
time such that Chimes DC was committing a prohibited transaction by paying the fees
to BCG. Such a showing is essential to making their case. The Secretary argues, for
example, that the evidence of discounts for services and charitable contributions shows

that the BCG Defendants were knowing participants in Chimes DC’s prohibited

14

 

transactions, (ECF No. 389 at 14.) Such evidence, however, only demonstrates that
the BCG Defendants provided Chimes DC with discounts for services and that the
BCG Defendants made charitable contributions to the Chimes Foundation-it does
not demonstrate knowledge of a prohibited transaction. The Secretary also references
the acceptance of regular, excessive payments from the Plan based “on a comparison of
the compensation paid to the minimal services rendered.” (ECF No. 389 at 15.) This
Court accepts that such a comparison demonstrates that a calculation of payments .
received between 2011 and 2015, divided by estimated hours worked, resulted in an
excessive hourly rate, but it does not show that the BCG Defendants’ negotiation of a
7 .5% commission from Chimes DC was a knowingly excessive commission. BCG
provided evidence to show that the actual commissions received were within the range
commonly paid to brokers, and the Secretary does not rebut that evidence. Further,
the Secretary also fails to provide evidence that Chimes DC was aware that it was
causing the Plan to engage in a prohibited transaction. See 29 U.S.C. § 1106(a)(1)
(imposing liability only if the fiduciary “knows or should know” the transaction is
prohibited).

Accordingly, this Court shall enter summary judgment in favor of the BCG

Defendants on Counts I and III of the First Amended Complaint (ECF No. 102).

15

ll.

Counterclaim
Only Counts I and II remain, limited to a single civil penalty of $100. (ECF
No. 184 at 15.) The BCG Defendants aver that there are no material disputes of fact
that would prevent this Court from now granting summary judgment in their favor.
In the Answer to the Counterclaim, the Secretary conceded that the Department of
Labor did not provide notice to Ramsey prior to serving the first subpoena to First
Bank but denied that the failure was a knowing and intentional violation of the RFPA.
(ECF No. 191 jjjj 11, 21; see also ECF No. 389 at 32.)
The RFPA provides for the provision of proper notice to customers before
bank records can be obtained from a financial institution. Section 3402 provides that:
no Government authority may have laccess to or obtain
copies of, or the information contained in the _ financial
records of any customer from a financial institution unless
the financial records are reasonably described and- . . . such
financial records are disclosed in response to » an

administrative subpena or summons which meets the
requirements of section 3405 of this title.

12 U.S.C. § 3402.

Section 3401(5) defines “customer” as “any person or authorized representative
of that person who utilized or is utilizing any service of a financial institution, or for
whom a financial institution is acting or has acted as a fiduciary, in relation to an
account maintained in the person’s name.” 12 U.S.C. §3401(5). The statute further

defines “person” as “an individual or a partnership of five or fewer individuals.” Id. §

16

3401(4). Courts have considered a sole proprietorship as a “partnership of one” that is
covered by the RFPA. Exc/Mnge Point LLC 'U. United States Securitz`es and Exc/Jange
Comm’n, 100 F. Supp. 2d 172, 174-75 (S.D.N.Y. 1999) (citing Hunt '0. United States
Securitz'es and Exc/J¢mge Comm’n, 520 F. Supp. 580, 604 (N.D. Tex. 1981); United States
t). Whitty, 688 F. Supp. 48, 58 (D. Me. 1988j. Therefore, this Court considers BCG
entitled to notice under the RFPA. l

The Secretary does not deny that the first subpoena was sent without notice and
makes no claim that the RFPA does not apply to the Department of Labor as a
Government authority. This Court has already dismissed any claims for punitive and
actual damages. Therefore, this Court holds that the Secretary violated 12 U.S.C. §
3402.8 This Court shall GRANT summary judgment in favor of the BCG Defendants
on Counts l and II and award them $100 as the statutory civil penalty.

The RFPA specifically authorizes “in the case of any successful action to enforce
liability under this section, the costs of the action together with reasonable attorney’s
fees as determined by the court.” 12 U.S.C. § 3417(a)(4). This Court previously
deferred ruling on the matter of reasonable attorneys’ fees and costs until the

conclusion of litigation on the merits. (ECF No. 184 at 20.) This Court shall now

GRANT the request for reasonable attorneys’ fees and costs, with the amount to be

 

g As previously held, although the BCG Defendants styled their Counterclaim in terms of two
separate violations of 12 U.S.C. § 3405 (Count I) and 12 U.S.C. § 3402 (Count II), they allege a single
violation of Section 3402. (ECF No. 184 at 14.) Section 3402 includes a requirement that an
administrative subpoena comply with Section 3405. (Id. at 14-15 (citing 12 U.S.C. § 3402(2)).)

17

determined in due course. The BCG Defendants may file a request for attorneys’ fees

and costs, but this Court cautions them that the fees must relate only to fees pertinent

to the Counterclaim.

CONCLUSION

For the foregoing reasons:

1.

The Motion for Summary _judgment on Behalf of Non-Fiduciary
Defendants/Counter-Claimants, Benefits Consulting Group and
]effrey Ramsey (ECF No. 365) is GRANTED.

judgment shall be entered in favor of Benefits Consulting Group
and ]effrey Ramsey on Counts I and III of the First Amended

Complaint (ECF No. 102), and against R. Alexander Acosta,
Secretary of Labor, with costs.

]udgment shall be entered in favor of Benefits Consulting Group
and ]effrey Ramsey on Counts l and II of the Counterclaim (ECF
No. 158), and against R. Alexander Acosta, Secretary of Labor,
with an award of the statutory civil penalty of $100, with costs and
attorneys’ fees.

A separate Order follows.

Dated: November 29, 2018.

..D
Richard D. Bennett
United States District ]udge

18

